United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-3340
                                  ___________

Jhohanes Swandy,                      *
                                      *
             Petitioner,              *
                                      * Petition for Review of an
       v.                             * Order of the Board of
                                      * Immigration Appeals.
Alberto Gonzales, Attorney General    *
of the United States of America,      * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                            Submitted: November 6, 2006
                               Filed: December 1, 2006
                                ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

      Indonesian citizen Jhohanes Swandy petitions for review of an order of the
Board of Immigration Appeals (BIA) affirming an Immigration Judge’s denial of
asylum, withholding of removal, and relief under the Convention Against Torture
(CAT).1 Having carefully reviewed the record, we deny the petition. See Eta-Ndu v.
Gonzales, 411 F.3d 977, 982-83 (8th Cir. 2005) (standard of review).


      1
       Swandy has waived his CAT claim. See Chay-Velasquez v. Ashcroft, 367
F.3d 751, 756 (8th Cir. 2004) (petitioner waived claim by not presenting meaningful
argument on it in his opening brief).
        We agree with the BIA that Swandy did not establish eligibility for asylum or
withholding of removal because he failed to meet the standard set forth in Ngure v.
Ashcroft, 367 F.3d 975 (8th Cir. 2004), for establishing that there exists a pattern or
practice of persecuting Chinese Christians in Indonesia. See id. at 991 (asylum seeker
must show persecution that is “systemic, pervasive, and organized”). In recent
opinions, this court has denied petitions for review from Indonesian Chinese
Christians seeking withholding of removal (their asylum claims were untimely) based
on evidence similar to that presented here. See Tolego v. Gonzales, 452 F.3d 763,
766-67 (8th Cir. 2006) (rejecting contention that record established pattern or practice
of persecution; State Department reports from 2003 and 2004 show that violence
against Indonesian Chinese Christians has declined and cooperation between religious
groups has increased, and nothing in record demonstrated that government officials
engaged or acquiesced in pattern or practice of persecution); Wijono v. Gonzales, 439
F.3d 868, 873-74 (8th Cir. 2006) (it was clear from record--including 2001 State
Department report--that violence against Chinese Christians persisted in Indonesia,
but it could not be said that such violence necessarily constituted pattern or practice
of persecution, as, inter alia, attacks on Christians were perpetrated by Muslim
extremists and did not result from government action or acquiescence, and attacks
were geographically isolated).

      Accordingly, we deny Swandy’s petition for judicial review.
                     ______________________________




                                          -2-